Exhibit 10.56

QLIKTECH

150 Radnor Chester Road, Suite E220

Radnor, Pennsylvania 19087

April 17, 2014

Rick Jackson

Dear Rick:

QlikTech Inc., a Delaware corporation (the “Company”) and a wholly-owned
subsidiary of Qlik Technologies Inc., a Delaware corporation (“Parent”), is
pleased to offer you employment on the following terms:

1. Position. During the period of your employment hereunder, you agree to serve
the Company, and the Company will employ you, as Chief Marketing Officer, or in
such other executive capacity or capacities, at a similar level of
responsibility, as may be determined from time to time by the head of your
business unit, the Chief Executive Officer of Parent (the “CEO”) or the CEO’s
designated representative. You will report to the CEO and have such duties and
responsibilities as may be consistent with such positions. This is a full-time
position. While you render service to the Company, you will not engage in any
other employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with the Company. By signing
this letter agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company and you have provided the Company with a copy of any
restrictive covenants applicable to you. Your place of employment will be a home
office in Texas.

2. Cash Compensation.

(a) The Company will pay you a starting salary at the rate of $400,000 per year
(“Base Salary”), payable in accordance with the Company’s standard payroll
schedule. This Base Salary will be subject to adjustment pursuant to the
Company’s employee compensation policies in effect from time to time.

(b) You will be eligible for an incentive bonus for each fiscal year you are
employed by the Company. The bonus (if payable) will be awarded based on
objective or subjective criteria established by the Company’s Chief Executive
Officer and approved by the Parent’s Board of Directors (the “Parent Board”).
Your annual target bonus for 2014 will be equal to $200,000. Any bonus for the
fiscal year in which your employment begins will be prorated, based on the
number of days you are employed by the Company during that fiscal year. Any
bonus payable for the fiscal year will be paid within 2 1⁄2 months after the
close of that fiscal year, but only if you are still employed by the Company at
the time of payment or otherwise are providing services to the Company or Parent
at the time of payment. The determinations of the Parent Board with respect to
your bonus will be final and binding.



--------------------------------------------------------------------------------

Richard Jackson

April 17, 2014

Page 2

 

3. Employee Benefits and Other Benefits.

(a) As a regular employee of the Company, you will be eligible to participate in
a number of Company-sponsored benefits. In addition, you will be entitled to 4
weeks of paid vacation in accordance with the Company’s vacation policy, as in
effect from time to time. During your period of employment under this Agreement,
you shall be eligible to participate in other benefits of employment generally
available to other senior executives of the Company, including the Executive
Severance Plan.

(b) During your employment, the Company shall pay or reimburse you, in
accordance with its normal policies and practices, for all reasonable travel and
other expenses incurred by you in performing your obligations under this
Agreement.

4. Equity Awards.

(a) Non-Qualified Stock Options. Subject to the approval of the Parent’s Board
of Directors (the “Parent Board”) or Parent Board’s Compensation Committee which
approval is expected to be obtained on or before the 90th day following your
first day of employment (your “Start Date”), you will be granted an option to
purchase One Hundred Thousand (100,000) shares of Parent’s Common Stock (the
“Option”). The exercise price per share of the Option will be determined by the
Parent Board or its Compensation Committee when the Option is granted. The
vesting schedule for the Option described in this Section 4 will begin on your
Start Date, notwithstanding any later grant date. The Option will be subject to
the terms and conditions applicable to options granted under Parent’s 2010
Omnibus Equity Incentive Plan (the “Plan”), as described in the Plan, and the
applicable Stock Option Agreement. You will vest in 25% of the Option shares
after 12 months of continuous service with the Company from your Start Date, and
the balance will vest in equal quarterly installments over the next 36 months of
continuous service, as described in the applicable Stock Option Agreement.
Determinations of the Parent Board or Parent Board’s Compensation Committee in
regards to the foregoing shall be final and binding.

(b) Performance-Based Restricted Stock Units. Subject to the approval of the
Parent Board, you will be granted an award of Fifty Thousand
(50,000) performance-based restricted stock units (the “PBRSU”). Your ability to
earn the PBRSU is dependent upon you satisfying the performance metrics and
objectives determined by management and agreed by the Parent Board’s
Compensation Committee. Subject to satisfaction of such metrics and objectives
which will be measured within 12 months of your Start Date, the PBRSU will vest
25% on each of June 1, 2015, June 1, 2016, June 1, 2017 and June 1, 2018. If the
performance metrics and objectives set by the Parent Board’s Compensation
Committee are not satisfied, the PBRSU shall be forfeited prior to any vesting.
The PBRSU will be subject to the terms and conditions applicable to
performance-based restricted stock units granted under the Plan, as described in
the



--------------------------------------------------------------------------------

Richard Jackson

April 17, 2014

Page 3

 

Plan, and the applicable PBRSU award agreement. Management will recommend that
this PBRSU be approved by the Parent Board’s Compensation Committee on or before
the 90th day following your Start Date.

(c) Determinations of the Parent Board or Parent Board’s Compensation Committee
in regards to the Options and the PBRSU are in their sole discretion and shall
be final and binding.

(d) You will vest in 100% of your remaining unvested Option and all other equity
awards then outstanding, if (a) Parent is subject to a Change in Control before
your service with the Company terminates, (b) your service is terminated by the
Company without Cause within 12 months after that Change in Control and (c) you
comply with the requirements set forth in Section 5(a) below. Notwithstanding
the foregoing, if any awards outstanding at the time of the termination without
Cause are subject to performance-based vesting, such awards will remain subject
to the agreement evidencing such performance-based awards.

5. Severance Benefits.

(a) General. If the Company terminates your employment for any reason other than
Cause and a Separation occurs, then you will be entitled to the benefits
described in this Section 5. However, this Section 5 will not apply unless you
(i) have returned all Company property in your possession; (ii) have resigned as
a member of the Boards of Directors of the Company and all of its subsidiaries
and affiliated entities, to the extent applicable; and (iii) have executed a
general release of all claims that you may have against the Company, Parent or
persons affiliated with the Company or Parent. The release must be in the form
prescribed by the Company. You must execute and return the release on or before
the 45th day after your Separation (the “Release Deadline”). If you fail to
return the release on or before the Release Deadline, or if you revoke the
release, then you will not be entitled to the benefits described in this
Section 5. In addition, if your breach any obligations under your Proprietary
Information, Assignment of Inventions and Non-Compete Agreement, the Company may
immediately cease all benefits described in this Section 5.

(b) Salary Continuation. If the Company terminates your employment for any
reason other than Cause and a Separation occurs, then the Company will continue
to pay your base salary for a period of six months after your Separation. Your
base salary will be paid at the rate in effect at the time of your Separation
and in accordance with the Company’s standard payroll procedures. The salary
continuation payments will commence on the 10th business day following the
Release Deadline and, once they commence, will be retroactive to the date of
your Separation.

(c) Bonus Payment. If the Company terminates your employment for any reason
other than Cause and a Separation occurs, the Company will pay you a prorated
bonus



--------------------------------------------------------------------------------

Richard Jackson

April 17, 2014

Page 4

 

amount pursuant to Section 2(b) based on the number of days you were employed
during the year in which the Separation occurs. Notwithstanding the foregoing,
the bonus payment, if any, will only be paid to the extent that applicable
individual and Company performance goals are deemed by the Parent Board to have
been met for the applicable bonus period. The bonus payment will be paid, if at
all, on the date when Company bonuses are paid to other employees of the
Company, but in no event later than March 15th following the year of Separation.

(d) COBRA. If the Company terminates your employment for any reason other than
Cause, a Separation occurs, and you elect to continue your health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
following your Separation, then the Company will pay the same portion of your
monthly premium under COBRA as it pays for active employees until the earliest
of (i) the close of the 6-month period following your Separation, (ii) the
expiration of your continuation coverage under COBRA or (iii) the date when you
become eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment.

6. Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information, Assignment of Inventions
and Non-Compete Agreement, a copy of which is attached hereto as Exhibit A.

7. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you). You may
terminate your employment with the Company upon thirty (30) days written notice
to the Company, after which the Company shall have no further obligation
hereunder to you, except for payment of amounts of Base Salary and other
benefits accrued through the termination date.

8. Tax Matters.

(a) Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

(b) Section 409A. For purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), each salary continuation payment and bonus
payment under Section 5 is hereby designated as a separate payment. If the
Company determines that you are a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code at the time of your



--------------------------------------------------------------------------------

Richard Jackson

April 17, 2014

Page 5

 

Separation, then (i) the salary continuation payments under Section 5(b), to the
extent that they are subject to Section 409A of the Code, will commence during
the seventh month after your Separation and (ii) the installments that otherwise
would have been paid during the first six months after your Separation will be
paid in a lump sum when the salary continuation payments commence. In no event
will reimbursement payments be made later than the end of the year following the
year in which the expense was incurred. The amounts eligible for reimbursement
provided in one taxable year will not affect the amounts eligible for
reimbursement provided in any other taxable year, and the right to reimbursement
will not be subject to liquidation or exchange for another benefit. If the sixty
(60)-day period following a “separation from service” begins in one calendar
year and ends in a second calendar year, then any severance payments subject to
Section 409A of the Code that would otherwise occur during the portion of such
60-day crossover period that falls within the first year will be delayed and
paid in a lump sum during the portion of such 60-day crossover period that falls
within the second year. To the fullest extent applicable, amounts and other
benefits payable under this letter agreement are intended to be exempt from the
definition of “nonqualified deferred compensation” under Section 409A of the
Code in accordance with one or more of the exemptions available under the final
Treasury regulations promulgated under Section 409A of the Code and, to the
extent that any such amount or benefit is, or becomes subject to, Section 409A
of the Code due to a failure to qualify for an exemption from the definition of
nonqualified deferred compensation in accordance with Section 409A of the Code,
this letter agreement is intended to comply with the applicable requirements of
Section 409A of the Code with respect to such amounts or benefits. To the extent
possible, this letter agreement shall be interpreted and administered in a
manner consistent with the foregoing statement of intent. In no event whatsoever
shall the Company be liable for any taxes, penalties or interest that may be
imposed on you under Section 409A of the Code or under any other similar
provision of state tax law, including, without limitation, in connection with
any payment or benefits described in this letter, or any damages for failing to
comply with Section 409A of the Code, any other similar provision of state tax
law, or the provisions of this paragraph.

(c) Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company, Parent, the
Board or the Parent Board related to tax liabilities arising from your
compensation.

(d) Section 280G. Anything in this Agreement to the contrary notwithstanding, if
any benefit you would receive from the Company pursuant to this Agreement or
otherwise (a “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion of the
Payment, up to and including the total Payment, whichever amount, after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in your receipt, on an after-tax basis, of



--------------------------------------------------------------------------------

Richard Jackson

April 17, 2014

Page 6

 

the greater amount of the Payment, notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, the amounts payable or benefits to be provided to you
shall be reduced such that the economic loss to you as a result of the
“parachute payment” elimination is minimized. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of
Section 409A of the Code and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero.

(i) The Company shall appoint a nationally recognized independent registered
public accounting firm to make the determinations required hereunder, which firm
shall not then be serving as accountant or auditor for the individual, entity or
group that effected the Change in Control. The Company shall bear all expenses
with respect to the determinations by such independent registered accounting
firm required to be made hereunder.

(ii) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and you within fifteen (15) calendar
days after the date on which your right to a Payment is triggered (if requested
at that time by the Company or you) or such other time as requested by the
Company or you. If the independent registered public accounting firm determines
that no Excise Tax is payable with respect to a Payment, either before or after
the application of the Reduced Amount, it shall furnish the Company and you with
an opinion reasonably acceptable to you that no Excise Tax will be imposed with
respect to such Payment. The Company shall be entitled to rely upon the
independent registered public accounting firm’s determinations, which shall be
final and binding on all persons.

9. Interpretation, Amendment and Enforcement. This letter agreement and
Exhibit A constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you, the Company and Parent. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company (other than you). The terms of this letter
agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this letter agreement or arising out of, related to,
or in any way connected with, this letter agreement, your employment with the
Company or any other relationship between you and the Company (the “Disputes”)
will be governed by Pennsylvania law, excluding laws relating to conflicts or
choice of law.

10. Arbitration. Any Dispute will be settled by final and binding arbitration.
The arbitration will take place in Radnor, Pennsylvania. The arbitration will be
administered by the



--------------------------------------------------------------------------------

Richard Jackson

April 17, 2014

Page 7

 

American Arbitration Association under its National Rules for the Resolution of
Employment Disputes. Any award or finding will be confidential. You and the
Company agree to provide one another with reasonable access to documents and
witnesses in connection with the resolution of the dispute. You and the Company
will share the costs of arbitration equally. Each party will be responsible for
its own attorneys’ fees, and the arbitrator may not award attorneys’ fees unless
a statute or contract at issue specifically authorizes such an award. This
Section 10 does not apply to claims for workers’ compensation benefits or
unemployment insurance benefits. This Section 10 also does not apply to claims
concerning non-competition or non-solicit obligations or the ownership,
validity, infringement, misappropriation, disclosure, misuse or enforceability
of any confidential information, patent right, copyright, mask work, trademark
or any other trade secret or intellectual property held or sought by either you
or the Company (whether or not arising under the Proprietary Information,
Assignment of Inventions and Non-Compete Agreement between you and the Company).
With respect to any Dispute not covered by arbitration, you and the Company
agree to submit to the exclusive personal jurisdiction of the federal and state
courts located in Philadelphia, Pennsylvania in connection with any Dispute or
any claim related to any Dispute.

11. Definitions. The following terms have the meaning set forth below wherever
they are used in this letter agreement:

“Cause” means (a) your unauthorized use or disclosure of the Company’s (or any
of its affiliates’) confidential information or trade secrets, which use or
disclosure causes material harm to the Company (or any of its affiliates);
(b) your material breach of any agreement between you and the Company (or any of
its affiliates) which, to the extent the breach is capable of being cured, is
not cured within thirty (30) days after your receipt of written notice thereof
from the Company reasonably describing the breach; (c) your material failure to
comply with the Company’s written policies or rules which, to the extent the
breach is capable of being cured, is not cured within thirty (30) days after
your receipt of written notice thereof from the Company reasonably describing
the breach; (d) your conviction of, or your plea of “guilty” or “no contest” to,
a felony under the laws of the United States or any State; (e) your gross
negligence or willful misconduct in connection with your performance of services
for the Company; (f) your continuing failure to perform assigned duties after
receiving written notification reasonably describing the failure from the Board
or Parent Board; or (g) your failure to cooperate in good faith with a
governmental or internal investigation of the Company, its directors, officers
or employees, or any of its affiliates, after the Company has requested your
cooperation.

“Change in Control” means

(a) The consummation of a merger or consolidation of the Parent with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Parent immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;



--------------------------------------------------------------------------------

Richard Jackson

April 17, 2014

Page 8

 

(b) The sale, transfer or other disposition of all or substantially all of
Parent’s assets;

(c) A change in the composition of the Parent Board, as a result of which fewer
than 50% of the incumbent directors are directors who either: (i) had been
directors of the Parent on the date 24 months prior to the date of such change
in the composition of the Parent Board (the “Original Directors”); or (ii) were
appointed to the Parent Board, or nominated for election to the Parent Board,
with the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this subsection (ii); or

(d) Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities of the
Parent representing at least 50% of the total voting power represented by
Parent’s then outstanding voting securities. For purposes of this
Subsection (d), the term “person” shall have the same meaning as when used in
Sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee or
other fiduciary holding securities under an employee benefit plan of Parent or
of a parent or subsidiary and (ii) a corporation owned directly or indirectly by
the stockholders of Parent in substantially the same proportions as their
ownership of the common stock of Parent.

“Separation” means a “separation from service,” as defined in the regulations
under the Code.

* * * * *

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information, Assignment of Inventions and Non-Compete Agreement and
returning them to me. This offer, if not accepted, will expire at the close of
business on April 18, 2014. As required by law, your employment with the Company
is contingent upon your providing legal proof of your identity and authorization
to work in the United States. Your employment is also contingent upon your
starting work with the Company on or before May 13, 2014.



--------------------------------------------------------------------------------

Richard Jackson

April 17, 2014

Page 9

 

If you have any questions, please call me at                     .

 

Very truly yours, QLIKTECH INC. By:  

/s/ LARS BJÖRK

Title:   Chief Executive Officer

I have read and accept this employment offer:

 

/s/ RICK JACKSON

Signature of Rick (Eugene) D. Jackson

 

Dated:  

April 17, 2014

Attachment: Exhibit A: Proprietary Information, Assignment of Inventions and
Non-Compete Agreement